DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. The claims recite “an aromatic material” but the priority document appears to disclose “a melting wax”. The priority document appears to disclose a control mechanism but the claims do not recite a control mechanism. See the search report in the PCT application. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12,18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wefler (US 7643734).
Wefler discloses for claim 1: 1. A multifunctional aroma diffuser (abstract) comprising: a platform 21,35 which provides a base support position for supporting (fig 1,10) an aromatic material 100; an alternative support (c 20 l 30-60, adjustment mechanism 25 displaces wick 

2. The multifunctional aroma diffuser of claim 1, wherein the alternative support comprises: a foldable plate 24 which, when folded up into a vertical position does not interfere the platform's supporting the aromatic diffusion material(fig 4, c 7 l 50-55, c 8 l 40-55), and when folded down into the horizontal position provides the alternative support position for supporting the aromatic diffusion material(fig 1,4, 9,10, c 7 l 50-55, c 8 l 40-55).

3. The multifunctional aroma diffuser of claim 1, wherein the alternative support comprises a rotatable plate embedded on a side wall of a main casing of the multifunctional aroma diffuser(fig 1,9,10).

4. The multifunctional aroma diffuser of claim 1, wherein the lamp is mounted above the platform and the alternative support to project heat downward to the aromatic material when placed on either the platform or the alternative support(fig 1,4,9,10).



6. The multifunctional aroma diffuser of claim 1, wherein the lamp is controlled by a timer(c 2 l 10-25).

7. The multifunctional aroma diffuser of claim 1, further comprising a charging station for charging a mobile device(c 6 l 5-65 laptop,computer, telephone 1612 implicit).

8. The multifunctional aroma diffuser of claim 7, the charging station is located on a top surface of the aroma diffuser to allow stable sitting of the mobile device being charged(c 6 l 5-65 laptop,computer, telephone implicit).

9. The multifunctional aroma diffuser of claim 1, further comprising a music unit for playing music(c 6 l 5-65 laptop,music player, stereo, computer, telephone implicit).

10. The multifunctional aroma diffuser of claim 1, further comprising a storage for storing an extra aroma material(59,c 8 l 40-55, c 14 l 65- c 15 l 5, refill variety quantities 2003/0138241).

11. The multifunctional aroma diffuser of claim 1, further comprising a waterproof connector for connecting a power cord( c 11 l 5-15-cord not shown, 1644,fig 18,conventional).



18. A multifunctional aroma diffuser comprising: a platform which provides a base support position for supporting an aromatic material, the platform being connected to a lower portion of a main casing; a foldable plate which, when folded up into a vertical position the foldable plate, does not interfere the platform's supporting the aromatic diffusion material, and when folded down into the horizontal position, provides an alternative support position for supporting the aromatic diffusion material; and a lamp for activating the aromatic material placed at either the base support position or the alternative support position, wherein the alternative support position is above the base support position such that the aromatic material when supported by the alternative support is closer to the lamp than if supported by the platform.
See the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13-17,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wefler (US 7643734) in view of Yip et al (US 6950607).
The claims differ in an additional aroma dispensing unit.

The advantage is variety and capacity.
The reference is in the same field of endeavor and addresses the same or similar problem. 
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wefler by supplementing dispensing units with additional units as taught by Yip for variety and capacity.
13. The multifunctional aroma diffuser of claim 1, further comprising: an additional aroma dispensing unit, including a container for receiving an additional aromatic material, and a heater for activating the additional aromatic material(c 6 l 65-c 7 l 10, it is understood that any other device utilizing a refill bottle or container, if desired, be substituted in whole or in part for the device herein described, implicit for multiple aroma dispensing unit, Yip 172).  

14. The multifunctional aroma diffuser of claim 13, wherein the container for receiving the second aromatic material has a shape suited for receiving the additional aromatic material shaped as a disk for pad.Yip 218.

15. The multifunctional aroma diffuser of claim 13, wherein the heater for activating the additional aromatic material is placed under the container(fig 9,10).
16. The multifunctional aroma diffuser of claim 13, wherein the lamp and the heater can be used to activate the aromatic material and the additional aromatic material either separately or simultaneously 26a, 26b.

19. The multifunctional aroma diffuser of claim 18, further comprising: an additional aroma dispensing unit, including a container for receiving an additional aromatic material, and a heater for activating the additional aromatic material.Yip 172.
20. The multifunctional aroma diffuser of claim 18, wherein the additional aroma dispensing unit is generally located above the lamp(fig 1,4,9,10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761